EXHIBIT 10.1

TRANSITION AGREEMENT

This TRANSITION AGREEMENT (“Agreement”) is entered into as of November 13, 2007,
by and between Acxiom Corporation, a Delaware corporation (the “Company”), and
Charles Morgan (“Mr. Morgan”), an individual residing in the State of Texas.

WHEREAS, Mr. Morgan is Company Leader, has served as an officer of the Company
since 1972 and has served as Chairman of the Company’s Board of Directors (the
“Board”) since 1975;

 

WHEREAS, Mr. Morgan previously announced his intention to retire as Company
Leader;

WHEREAS, Mr. Morgan has submitted a letter of retirement to the Board, which the
Board has determined to accept;

WHEREAS, the Board desires to provide for a smooth and orderly transition of the
Company Leader position and, to that end, has requested that Mr. Morgan serve as
Interim Company Leader until the Board selects his successor;

WHEREAS, the parties desire to set forth all matters regarding Mr. Morgan’s
retirement, his service as Interim Company Leader, and his service as a
consultant to the Company; and

WHEREAS, the Board believes it is in the best interests of the Company and its
stockholders to enter into this Agreement with Mr. Morgan.

NOW, THEREFORE, in consideration of the promises and covenants herein, the
sufficiency of which is hereby acknowledged, Mr. Morgan and the Company agree as
follows:

1.         Retirement and Transition. Mr. Morgan’s retirement as Company Leader
and as a Board member, as well as from all other officer and director positions
he holds with the Company, the Company’s subsidiaries and its affiliates, is
effective immediately. Also effective immediately, Mr. Morgan is appointed to
the office of Interim Company Leader, to serve at the pleasure of the Board in
such capacity until the effective date on which his successor becomes Company
Leader but in no event later than June 30, 2008 (the “Transition Date”).

2.         Compensation Until the Transition Date. Mr. Morgan will continue to
receive his current salary of $815,000 per year, and all other compensation to
which he is entitled in his current position as Company Leader, for his services
as Interim Company Leader until the Transition Date, payable in accordance with
Company policy; provided, however, that Mr. Morgan hereby waives any right he
may have to compensation under any Company bonus plan, cash incentive plan or
other such arrangement, including under the Acxiom Leadership Cash Incentive
Plan. On the Transition Date, Mr. Morgan will also be compensated for all earned
but unused vacation consistent with the Company’s vacation policies, and will be
paid any other compensation then due upon the effectiveness of his retirement
under the Company’s retirement plans. On the Transition Date, all compensation
related to Mr. Morgan’s employment with the Company under all agreements and
arrangements, including all perquisite, retirement, bonus and equity incentive
programs, will cease, and no further compensation will be due from or paid by
the Company to Mr. Morgan, except as expressly provided in this Agreement. For
avoidance of doubt, except as expressly provided in this Agreement, Mr. Morgan
agrees that he will not be entitled to receive any other payment, compensation
or benefit from the Company or any of its affiliates in connection with his
employment or service, the termination of such employment or service or

 

--------------------------------------------------------------------------------



otherwise, notwithstanding anything to the contrary in any Company equity
incentive plan, bonus plan, benefit plan or other compensatory plan or policy.
Mr. Morgan further agrees that he is not entitled to any severance, change-in
control-related or similar payments or benefits under any agreement, guidelines,
plan, program, policy or arrangement, whether formal or informal, written or
unwritten, of the Company or any of its affiliates.

3.         Consulting. Subject to the oversight and review by, and at the
request of, the Board and the successor Company Leader, Mr. Morgan hereby agrees
to provide the Company with the following consulting services (the “Consulting
Services”) beginning on the Transition Date and continuing for a continuous
period ending on the earliest of (i) the third anniversary of the Transition
Date, (ii) at the election of Mr. Morgan, the first anniversary of a change in
control event within the meaning of Section 409A of the Internal Revenue Code
(“Section 409A”) (a “Change in Control Event”), and (iii) December 31, 2010 (the
“Consulting Term,” and the final date of such Consulting Term the “Final Date”):

(a)        assisting the new Company Leader, as reasonably requested by such new
Company Leader, in maintaining and developing positive business relationships
with customers, including facilitating client introductions, leading up to four
large customer events per year and visiting existing or potential customers;

(b)       advising the Company with respect to technological and technology
strategy matters, including meeting as reasonably requested with the Company
Leader, Chief Technology Officer and other company officers to discuss such
matters;

(c)        advising the Company with respect to pending or future acquisitions
and dispositions;

(d)       assisting in maintaining and developing relationships with the
Company’s strategic partners; and

(e)        providing and assisting in such other services as may be reasonably
requested by the Company, including with respect to business strategy and
Company culture.

Mr. Morgan hereby covenants with the Company to (i) perform his functions,
responsibilities and duties hereunder in a professional, competent manner
consistent with industry standards, (ii) carry out his duties hereunder in good
faith and in all respects consistent with the Company’s written policies and
procedures, and (iii) exercise the degree of care, diligence and skill that a
reasonably prudent professional would exercise in comparable circumstances.
Unless otherwise agreed, Mr. Morgan will not be required to render Consulting
Services for more than 12 full business days during any calendar month. The
Company will provide reasonable advance notice of any request for Consulting
Services. The Company will provide Mr. Morgan with copies of any written
policies and procedures adopted after the date hereof.

4.         Compensation. In addition to the payments set forth in Section 2, the
Company, in consideration for the services to be provided by Mr. Morgan
hereunder and the other agreements and covenants of Mr. Morgan contained herein
(including those contained in Sections 8 and 9 and the Release attached as
Exhibit A (the “Release”) will make the following payments to, and for the
benefit of, Mr. Morgan:

(a)        Initial Payment. On the date hereof, the Company will pay to Mr.
Morgan $3,000,000.

 

2

 

--------------------------------------------------------------------------------



(b)       Consulting Payments. Subject to the terms of this Agreement, during
the Consulting Term, the Company will pay Mr. Morgan at the rate of $500,000 per
annum for the Consulting Services. Such payments (each a “Consulting Payment”)
will be due at the end of each calendar quarter, starting with the calendar
quarter in which the Transition Date occurs. If Mr. Morgan dies or becomes
totally and permanently disabled during the Consulting Term, no Consulting
Payments due after the date of such death or disability will be made.

(c)        Office Space and Support. Beginning on the Transition Date and
continuing until the Final Date, the Company will provide Mr. Morgan with an
office, assistant and technology support commensurate with his position as a
senior consultant of the Company and as the Company deems reasonably necessary
for Mr. Morgan to provide the Consulting Services as contemplated herein. The
office will be at a location that the Company determines to be suitable for Mr.
Morgan’s performance of the Consulting Services required under this Agreement.

(d)       Expenses. The Company will promptly reimburse Mr. Morgan for all
reasonable out-of-pocket expenses incurred by him in connection with the
performance of the Consulting Services following his delivery of an accounting
of those expenses to the Company in accordance with the Company’s then-current
travel and business expense policy.

(e)        Independent Contractor Status. During the Consulting Term, Mr. Morgan
will be an independent contactor of the Company. Nothing herein will be deemed
to create any form of partnership, principal-agent relationship,
employer-employee relationship or joint venture between the Company and Mr.
Morgan. It is expressly understood that Mr. Morgan will not have the authority
to bind the Company during the Consulting Term.

 

5.

Health Benefits.

(a)        Until the Transition Date, Mr. Morgan will be eligible for such
medical, disability, life insurance coverage, vacation, sick leave, holiday
benefits and any other benefits, in each case as are customarily made available
to the Company’s executive officers, all in accordance with the Company’s
benefits program in effect from time to time.

(b)       During the Consulting Term, Mr. Morgan will receive continued benefits
(the “Health Benefits”) under the health plan  in which he participated on the
Transition Date (or comparable substitute plan offered by the Company), upon
the terms applicable on such date or as such terms may be amended or modified
following the Transition Date. Any premium payments or other amounts owing in
respect of such coverage will be paid by the Company during the Consulting
Term.  Nothing in this Agreement will preclude the Company from amending or
terminating any of the health plans or programs applicable to salaried employees
or senior executives as long as such amendment or termination is applicable to
all salaried employees or senior executives.  Mr. Morgan acknowledges that he
has the right to elect continuation of his Health Benefits under “COBRA” as of
the Transition Date and that he has instead elected to receive Health
Benefits under this Section 5(b), which are provided as an alternative to COBRA
continuation coverage.  As a result of such election, Mr. Morgan acknowledges
that he will not be entitled to any additional continuation of Health Benefits
pursuant to COBRA following the Consulting Term. 

 

3

 

--------------------------------------------------------------------------------



 

6.

Treatment of Equity Awards

(a)        Attached as Schedule A is a listing of all stock options (the
“Options”) held by Mr. Morgan or any of his affiliates as of the date hereof,
all of which are vested and exercisable. Mr. Morgan agrees that Schedule A
accurately reflects all equity awards and their respective terms held by him as
of the date hereof. All such awards were granted pursuant to the terms of the
Company’s Key Employee Stock Option Plan (1983), the Acxiom Corporation U.K.
Option Scheme, or the 2005 Equity Compensation Plan of Acxiom Corporation
(collectively, the “Plans”). The Company hereby confirms that with respect to
the Options, the underlying award agreements and the Plans that Mr. Morgan’s
termination of employment hereunder on the Transition Date will constitute a
termination of employment with the Company by reason of “Retirement in Best
Standing” (as defined in the Company’s administration guidelines), and as such,
subject to the terms and conditions of this Agreement, and the applicable plan
and award agreements, the Options will remain exercisable until the Expiration
Date set forth on Exhibit A.

(b)       Mr. Morgan hereby confirms and agrees to the following with respect to
any of the Options for which the underlying Plans or award agreements specify
certain prohibited activities and contain related forfeiture provisions: (i) a
breach of this Agreement (including the covenants contained in Sections 8, 9,
and 10) by Mr. Morgan at any time before the Final Date will be deemed a
prohibited activity for purposes of such award agreements, regardless of whether
such agreements or Plans specify a time period in which prohibited activity must
occur for penalties to be applicable; and (ii) all remedies hereunder and under
such agreements or Plans will be available to the Company in the event of such
breach, including any right of the Company to require Mr. Morgan to disgorge
profits on option gains. In the event of any such breach, notwithstanding
anything to the contrary in any underlying award agreement or Plan, all Options
will be immediately forfeited and canceled. Mr. Morgan represents, warrants and
agrees, with respect to all Options listed on Schedule A held by an affiliate of
his (including Vantage Point Properties, LLP), that: (i) Mr. Morgan is the
authorized signatory of such affiliate; and (ii) his signature hereto also
constitutes such affiliate's signature hereto for the purpose of consenting to
and agreeing with this Section 6.

7.         Release. In consideration of the promises, covenants and other
valuable consideration provided by the Company in this Agreement including,
without limitation, the Company’s agreement to provide the compensation set
forth herein, Mr. Morgan agrees that for him to be entitled to receive the
payments and other benefits described in this Agreement, he will execute and
deliver the Release on the date hereof.

8.         Non-Disclosure, Non-Solicitation, and Non-Competition Covenants. As
an inducement to the Company to enter into this Agreement, Mr. Morgan agrees as
follows:

(a)        Non-Disclosure. Mr. Morgan acknowledges that he has received and will
continue to receive access to confidential and proprietary business information
or trade secrets (“Confidential Information”) about the Company, that this
information was obtained by the Company at great expense and is reasonably
protected by the Company from unauthorized disclosure, and that Mr. Morgan’s
possession of this special knowledge is due solely to his employment with the
Company. In recognition of the foregoing, except for disclosure necessary in the
course of Mr. Morgan’s duties hereunder, Mr. Morgan will not, at any time,
disclose, use or otherwise make available to any third party any Confidential
Information relating to the Company’s business, including its products,
services, and development methods and techniques; trade secrets, data,
specifications, inventions, and research activity; marketing and sales

 

4

 

--------------------------------------------------------------------------------



strategies, information and techniques; long- and short-term plans; current and
prospective, customer or vendor, supplier lists, contacts and information;
financial, personnel and information system information; and any other
information concerning the business of the Company which is not disclosed to, or
known by, the general public or generally known in the industry.

 

(b)

Non-Solicitation.

(i)        Mr. Morgan specifically acknowledges that the Confidential
Information described in this Section 8 includes confidential data pertaining to
current and prospective customers of the Company, that such data is a valuable
and unique asset of the Company’s business and that the success or failure of
the Company’s specialized business is dependent in large part upon the Company’s
ability to establish and maintain close and continuing personal contacts and
working relationships with such customers, and to develop proposals which are
specifically designed to meet the requirements of such customers. Therefore,
until the Final Date, Mr. Morgan agrees that he will not, except on behalf of
the Company or with the Company’s express written consent, solicit, either
directly or indirectly, on his own behalf or on behalf of any other person or
entity, any customers with whom Mr. Morgan had contact (and any customers with
whom Mr. Morgan has contact in the course of providing the Consulting Services)
before the Final Date to take any action which could reasonably be expected to
adversely affect the Company.

(ii)       Mr. Morgan specifically acknowledges that the Confidential
Information described in this Section 8 also includes confidential data
pertaining to current and prospective employees and agents of the Company, and
Mr. Morgan further agrees that until the Final Date, Mr. Mr. Morgan will not
directly or indirectly solicit, on his own behalf or on behalf of any other
person or entity, the services of any person who is an employee or agent of the
Company or solicit any of the Company’s employees or agents to terminate their
employment or agency with the Company, except with the Company’s express written
consent. This Section 8(b)(ii) will not preclude Mr. Morgan from soliciting the
employment of Sharon Tackett or Julie Passman (whether or not either individual
is then in the employment of the Company) and will not preclude Mr. Morgan from
soliciting the employment of any person whose employment with the Company
previously ended for any reason other than a solicitation from Mr. Morgan.

(iii)      Mr. Morgan specifically acknowledges that the Confidential
Information described in this Section 8 also includes confidential data
pertaining to current and prospective vendors and suppliers of the Company, and
Mr. Morgan agrees that until the Final Date, Mr. Morgan will not directly or
indirectly solicit, on his own behalf or on behalf of any other person or
entity, any vendor or supplier of the Company for the purpose of either
providing products or services to do a business competitive with that of the
Company, as described in Section 8(c)(i), or terminating or changing such
vendor’s or supplier’s relationship or agency with the Company.

 

(c)

Non-Competition.

(i)        Mr. Morgan covenants and agrees that until the Final Date, he will
not engage in or carry on, directly or indirectly, as an owner, employee, agent,
associate, consultant, or in any other capacity, a business competitive with
that conducted by the Company. A “business competitive with that conducted by
the Company” will mean any

 

5

 

--------------------------------------------------------------------------------



business or activity involved in information management products, marketing
solutions and other services related to customer acquisition, growth and
retention, including data collection, data integration technology and services,
database services, information technology outsourcing, consulting and analytics
services and consumer privacy products and services, or any other significant
business in which the Company is engaged in before or as of the date hereof, in
each case where such products or services are competitive with those offered by
the Company. To “engage in or carry on” will mean to have ownership in such
business (excluding ownership of up to 1% of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to the following areas:
operations, technology strategy, sales, marketing, product planning, research,
design or development.

(ii)       Until the Final Date, Mr. Morgan certifies and agrees that he will
promptly notify the Company Leader and the Board in writing of his employment or
other affiliation with any potentially competitive business or entity, prior to
the commencement of such employment or affiliation.

(d)       The parties intend that each of the covenants contained in this
Section 8 will be construed as a series of separate covenants, one for each
state of the United States, each county of each state of the United States, and
each foreign jurisdiction in which the Company does business or is preparing to
do business before the Final Date. Except for geographic coverage, each such
separate covenant will be deemed identical in terms to the covenant contained in
the preceding subsections of this Section 8. If, in any judicial proceeding, a
court will refuse to enforce any of the separate covenants (or any part thereof)
deemed included in those subsections, then such unenforceable covenant (or such
part) will be deemed eliminated from this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
(or portions thereof) to be enforced. In the event that the provisions of this
Section 8 should ever be deemed to exceed the time or geographic limitations, or
the scope of this covenant is ever deemed to exceed that which is permitted by
applicable law, then such provisions will be reformed to the maximum time,
geographic limitations or scope, as the case may be, permitted by applicable
law. The unenforceability of any covenant in this Section 8 will not preclude
the enforcement of any other of said covenants or provisions of any other
obligation of Mr. Morgan or the Company hereunder, and the existence of any
claim or cause of action by Mr. Morgan or the Company against the other, whether
predicated on the Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of any of said covenants.

(e)        If Mr. Morgan will be in violation of any provision of this Section
8, then each time limitation set forth in this Section 8 will be extended for a
period of time equal to the period of time during which such violation or
violations occur. If the Company seeks injunctive relief from such violation in
any court, then the covenants in this Section 8 will be extended for a period of
time equal to the pendency of such proceedings, including all appeals by Mr.
Morgan.

9.         Ownership of Developments; Trade Secrets of Others. All copyrights,
patents, trade secrets, or other intellectual property rights associated with
any idea, concepts, techniques, inventions, processes, or works of authorship
developed or created by Mr. Morgan during the course of his work for the Company
or its clients, including past employment and with respect to the Consulting
Services to be provided hereunder (collectively, the “Work Product”), will
belong exclusively to the Company and will, to the extent possible, be
considered a work made by Mr. Morgan for hire for the Company within the meaning
of Title 17 of the United States Code. To the extent the Work Product may not be
considered work made by Mr. Morgan for hire for the Company, Mr. Morgan agrees
to assign, and automatically

 

6

 

--------------------------------------------------------------------------------



assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest Mr. Morgan may have in such
Work Product. Upon the request of the Company, Mr. Morgan will take further
actions, including execution and delivery of instruments of conveyance, as may
be appropriate to give full and proper effect to such assignment. Mr. Morgan
represents and covenants that his performance of all the terms of this Agreement
will not breach any agreement to keep any proprietary information, knowledge or
data acquired by Mr. Morgan in confidence or in trust. Mr. Morgan will not enter
into any agreements, either written or oral, which are in conflict with this
Agreement. For purposes of this Section 9, the term “Company” also will include
any existing or further subsidiaries of the Company that are the operating and
any other entities that directly or indirectly, through one or more
intermediaries, control, are controlled by or are under common control with the
Company through the Final Date.

10.       Company Remedies. Mr. Morgan acknowledges and agrees that the
restrictions and agreements contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company, that the services
to be rendered by Mr. Morgan as Company Leader and during the Consulting Period
as a consultant to the Company, are of a special, unique and extraordinary
character. To that end, in the event of any breach by Mr. Morgan in the
performance of his obligations under this Agreement, Mr. Morgan agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace Mr. Morgan’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages;
and (iii) the remedy at law for any breach of any of the provisions of Section 8
will be inadequate. Mr. Morgan further acknowledges that legal counsel of his
choosing has reviewed this Agreement, that Mr. Morgan has consulted with such
counsel, and that he agrees to the terms herein without reservation.
Accordingly, Mr. Morgan specifically agrees that the Company will be entitled,
in addition to any remedy at law or in equity, to (i) retain any and all
payments not yet paid to him under this Agreement in the event of any breach by
him of his covenants under Sections 8 and 9 hereunder, (ii) in the event of such
breach, recover an amount equal to the payments previously made to Mr. Morgan
under Section 4(a), multiplied by a fraction, the numerator of which is 36 less
the number of full months that have elapsed from the earlier of January 1, 2008
or the Transition Date until the date of such breach, and the denominator of
which is 36, (iii) require Mr. Morgan to relinquish any Options as contemplated
in Section 6(b), (iv) immediately terminate this Agreement, and (v) obtain
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of this Agreement. This provision with respect to
injunctive relief will not, however, diminish the right to claim and recover
damages, or to seek and obtain any other relief available to it at law or in
equity, in addition to injunctive relief.

11.       Return of Property. On the Transition Date and on the Final Date, Mr.
Morgan will deliver to a designated Company representative all records,
documents, hardware, software and other Company property and all copies thereof
in Mr. Morgan’s possession. Mr. Morgan acknowledges and agrees that all such
materials are the sole property of the Company, must be returned to the Company
at any time upon request, and that he will certify in writing to the Company as
requested that he has complied with this obligation.

12.       Non-Disparagement. Mr. Morgan agrees that he will not, and will use
his reasonable efforts not to allow anyone acting on his behalf or at his
direction at any time to, criticize, defame or disparage the Company or the
Released Parties (as defined in Exhibit A hereto), their plans, or their actions
to any third party, either orally or in writing; provided that the foregoing is
not intended to place any limitation on Mr. Morgan’s ability to perform the
Consulting Services in good faith consistent with the terms of this Agreement.

 

7

 

--------------------------------------------------------------------------------



13.       Cooperation. Mr. Morgan covenants and agrees that until the Final Date
he will cooperate reasonably and truthfully with the Company to the extent that
it so requests in connection with any legal or business dispute, litigation or
investigation concerning any matters which occurred during his employment with
the Company or service to the Company hereunder or any matters in which he was
involved or has knowledge. Mr. Morgan agrees to be available as reasonably
requested by the Company or its counsel in any such matter. The Company will
reimburse Mr. Morgan for reasonable travel and business expenses incurred by Mr.
Morgan pursuant to this provision that are supported by receipts and other
documentation as necessary to verify such expenses.

14.       Default in Payment. Should the Company default in timely payment on
the due date of any payment or amount due under this Agreement, Mr. Morgan will
give written notice of such default to the person specified in or pursuant to
this Agreement to receive notice on behalf of the Company. The Company will have
thirty (30) days after the receipt of such a notice of default to cure any
payment default.

15.       Breach of this Agreement. If a court of competent jurisdiction
determines that either party has breached or failed to perform any part of this
Agreement, the parties agree that the non-breaching party will be entitled to
injunctive relief to enforce this Agreement and that the breaching party will be
responsible for paying the non-breaching party’s costs and attorneys’ fees
incurred in enforcing this Agreement.

16.       Reimbursements to Company. Mr. Morgan hereby agrees to promptly pay to
the Company any amounts that the Compensation Committee of the Company
reasonably determines (in a manner consistent with past practice) is owed by him
to the Company with respect to any non-business related perquisites that may
have been provided to him, including for personal use of the Company-leased
aircraft.

17.       Indemnification. The Company will protect, indemnify and hold harmless
Mr. Morgan against any claims or litigation, including any damages, liability,
cost and reasonable attorney’s fees as incurred with respect thereto resulting
from his provision of the Consulting Services described herein, except to the
extent resulting from the Mr. Morgan’s gross negligence or willful misconduct.
Mr. Morgan will continue to be indemnified for acts and omissions occurring on
or prior to the Transition Date to the fullest extent permitted under applicable
law and pursuant to the corporate governance documents of the Company in
accordance with their terms as in effect from time to time. The Company agrees
that for purposes of this Section 17 it will interpret and/or apply any
provision of applicable law or any corporate governance document relating to
indemnification (including advancement of expenses) with respect to Mr. Morgan
in a manner consistent with how such provisions are interpreted and applied by
the Company to then-active executive officers of the Company. Mr. Morgan will be
covered under the Company’s directors’ and officers’ liability insurance
policies in effect from time to time on the same basis that other former
directors and officers are covered.

18.       Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions will nevertheless continue in full force and effect.

19.       Ambiguities in this Agreement. The parties acknowledge that this
Agreement has been drafted, prepared, negotiated and agreed to jointly, with
advice of each party’s respective counsel, and to the extent that any ambiguity
should appear, now or at any time in the future, latent or apparent, such
ambiguity will not be resolved or construed against either party.

 

8

 

--------------------------------------------------------------------------------



20.       Notices. All notices and other communications hereunder will be in
writing. Any notice or other communication hereunder will be deemed duly given
if it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient at the address maintained in
the Company’s records. Notices sent to the Company should be directed as
follows:

Acxiom Corporation

1 Information Way

P.O. Box 8180

Little Rock, Arkansas 72203-0180

Attn: General Counsel

 

 

With a copy to:

J. Allen Overby

Bass, Berry & Sims PLC

315 Deaderick Street, Suite 2700

Nashville, TN 37238

 

Notices sent to Mr. Morgan should be directed as follows:

 

Mr. Charles Morgan

2908 Hood Street

Dallas, TX 75219

 

 

With a copy to:

Gary Rothstein

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178-0060

 

Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, facsimile, ordinary mail or
electronic mail), but no such notice or other communication will be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any party may change the address to which notices and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth herein.

21.       Reimbursement for Fees. The Company will promptly reimburse Mr. Morgan
for all reasonable legal fees and consulting-related expenses incurred by him in
connection with the negotiation of this Agreement following his delivery of an
accounting of these expenses to the Company.

22.       Counterpart Agreements. This Agreement may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart will be deemed an original for all purposes.

23.       Governing Law. This Agreement will be governed by and construed under
the internal laws of the State of Delaware, without regard to its conflict of
laws principles.

24.       Jurisdiction and Venue. This Agreement will be deemed performable by
all parties in, and venue will exclusively be in the state or federal courts
located in the State of Delaware. Mr. Morgan and the Company hereby consent to
the personal jurisdiction of these courts and waive any objection that such
venue is objectionable or improper.

 

9

 

--------------------------------------------------------------------------------



25.       No Assignment of Claims. Mr. Morgan will not assign or delegate any of
his rights or obligations under this Agreement without the prior written consent
of the Company, and any attempted assignment without the Company’s consent will
be void ab initio. The Company may assign this Agreement to any successor of the
Company or any purchaser of all or substantially all of its assets.

26.       Entire Agreement. This Agreement sets forth the entire agreement
between the parties, and, except as otherwise provided herein, fully supersedes
any and all prior agreements, understandings, or representations between the
parties pertaining to the subject matter of this Agreement.

27.       No Waiver. The Company’s waiver or failure to enforce any term of this
Agreement on one instance will not constitute a waiver of its rights under this
Agreement with respect to any other violations.

28.       Binding Effect of Agreement. This Agreement will be binding upon Mr.
Morgan, the Company and their heirs, administrators, representatives, executors,
successors and permitted assigns.

29.       Taxes and Withholding. To the extent required by the federal and
applicable state income tax laws and regulations, the Company will withhold and
deduct from compensation during the Consulting Period all required withholding
and deductions.

30.       Application of Section 409A of Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, the provisions of this Agreement
will be interpreted and applied in a manner that is consistent with Section 409A
and any guidance issued by the United States Treasury Department thereunder;
provided, that the Company will have no liability to Mr. Morgan on account of
any term of this Agreement’s noncompliance with Section 409A.

[Signature Page to Follow]

 

10

 

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first written above.

ACXIOM CORPORATION

 

By:

/s/ Jerry C. Jones

 

Name:

Jerry C. Jones

 

Title: Business Development / Legal Leader

 

 

 

/s/ Charles Morgan

Charles Morgan

 

Signature Page to Transition Agreement

 

--------------------------------------------------------------------------------



EXHIBIT A

RELEASE

This RELEASE (“Release”) is entered into as of this 13th day of November, 2007
(the “Effective Date”), by and between Acxiom Corporation, a Delaware
corporation (the “Company”), and Charles Morgan (“Mr. Morgan”), an individual
residing in the State of Texas.

WHEREAS, this Release is executed pursuant to Section 7 of the Transition
Agreement dated as of November 13, 2007, by and between the Company and Mr.
Morgan (the “Transition Agreement”).

1.         Mr. Morgan’s Release. In consideration of the promises, covenants and
other valuable consideration provided by the Company in the Transition Agreement
and in this Release, Mr. Morgan hereby unconditionally releases and discharges
the Company and its affiliates, and their current and former employees,
officers, agents, attorneys, directors, and shareholders (collectively referred
to as “Released Parties”) from any and all claims, causes of action, losses,
obligations, liabilities, damages, judgments, costs, expenses (including
attorneys’ fees) of any nature whatsoever, known or unknown, contingent or
non-contingent (collectively, “Claims”), that Mr. Morgan had or has as of the
date of this Release arising (i) out of Mr. Morgan’s hiring by, employment with,
or retirement from the Company, and (ii) under any federal or state law,
including, but not limited to, the Age Discrimination in Employment Act of 1967,
42 U.S.C. §§ 1981-1988, Title VII of the Civil Rights Act of 1964, the Equal Pay
Act, the Employee Retirement Income Security Act of 1974, the Consolidated
Omnibus Budget Reconciliation Act of 1986, the National Labor Relations Act, the
Occupational Safety and Health Act, the Fair Labor Standards Act, the Family and
Medical Leave Act of 1993, the Workers Adjustment and Retraining Notification
Act, the Americans with Disabilities Act of 1990, Arkansas or Texas labor codes
and any provision of any state or federal Constitutions or common law.

This Release includes but is not limited to any claims Mr. Morgan may have for
salary, wages, severance pay, vacation pay, sick pay, bonuses, benefits,
pension, stock options, restricted stock units, overtime, and any other
compensation or benefit of any nature. This Release also includes but is not
limited to any and all common law claims including, but not limited to, claims
for wrongful discharge, breach of express or implied contract, implied covenant
of good faith and fair dealing, intentional or negligent infliction of emotional
distress, violation of public policy, defamation, conspiracy, invasion of
privacy, and/or tortious interference with current or prospective business
relationships. Furthermore, Mr. Morgan relinquishes any right to re-employment
with the Company or the Released Parties. Mr. Morgan also relinquishes any right
to further payment or benefits under any employment agreement, benefit plan or
severance arrangement maintained or previously or subsequently maintained by the
Company or any of the Released Parties or any of its respective predecessors or
successors, except that he does not release any rights he has under the
Transition Agreement. Mr. Morgan also does not release his right to enforce the
terms of this Release or the Transition Agreement, his right to indemnification
and advancement of expenses under any agreement he has entered into with the
Company or under the Company’s charter or bylaws, coverage under any director
and officer liability insurance or under any applicable law relating to
officers, directors or employees.

2.         No Claims Against Released Parties. Mr. Morgan warrants and
represents that, to the full extent permitted by law, he will not bring against
the Company or any of the Released Parties any claim or lawsuit seeking monetary
damages that is related to any matters released by Mr. Morgan under Section 1 of
this Release. Mr. Morgan agrees that if he brings or asserts any such action or
lawsuit, he will pay all costs and expenses, including reasonable attorneys’
fees, incurred by the Company or the Released Parties in dismissing or defending
the action or lawsuit. Nothing in this provision, however, will be interpreted
to prevent Mr. Morgan from bringing a claim or lawsuit to enforce the terms of
this Release or the

 

Release - Page 1

 

--------------------------------------------------------------------------------



Transition Agreement. This Section 2 will not apply to any claims Mr. Morgan may
have asserting rights under the Older Worker Benefit Protection Act.

3.         Rescission. Mr. Morgan has been informed of his right to revoke this
Release by informing the Company of his intent to revoke this Agreement within
seven (7) calendar days following the Effective Date. Mr. Morgan has further
been informed and understands that any such rescission must be in writing and
hand-delivered to the Company or, if sent by mail, postmarked within the
applicable time period, sent by certified mail, return receipt requested, and
addressed as follows:

Acxiom Corporation

1 Information Way

P.O. Box 8180

Little Rock, Arkansas 72203-0180

Attn: General Counsel

 

 

With a copy to:

J. Allen Overby

Bass, Berry & Sims PLC

315 Deaderick Street, Suite 2700

Nashville, TN 37238

 

Mr. Morgan and the Company agree that if Mr. Morgan exercises this right of
rescission, this Release will be null and void and Mr. Morgan will return to the
Company any consideration paid or benefit provided pursuant to the Transition
Agreement or this Release contemporaneously with the delivery of rescission
notice. Mr. Morgan specifically understands and agrees that any attempt by him
to revoke this Release after the specified period for rescission has expired is,
or will be, ineffective.

4.         Breach of this Release. If a court of competent jurisdiction
determines that either party has breached or failed to perform any part of this
Release, the parties agree that the non-breaching party will be entitled to
injunctive relief to enforce this Release and that the breaching party will be
responsible for paying the non-breaching party’s costs and attorneys’ fees
incurred in enforcing this Release.

5.         Severability. If any provision of this Release is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions will nevertheless continue in full force and effect.

6.         Ambiguities in this Release. The parties acknowledge that this
Release has been drafted, prepared, negotiated and agreed to jointly, with
advice of each party’s respective counsel, and to the extent that any ambiguity
should appear, now or at any time in the future, latent or apparent, such
ambiguity will not be resolved or construed against either party.

7.         Opportunity to Review. Mr. Morgan understands and agrees that he has
been given at least 21 calendar days from the date he first received this
Release to obtain the advice and counsel of the legal representative of his
choice and to decide whether to sign it. Mr. Morgan acknowledges that legal
counsel of his choosing has reviewed this Release, that Mr. Morgan has consulted
with such counsel, and that he agrees to the terms herein without reservation.
No payments or benefits pursuant to the Transition Agreement will become due
until Mr. Morgan has executed this Release. Mr. Morgan represents and agrees
that he has thoroughly discussed all aspects and effects of this Release with
his attorney, that he has had a reasonable time to review this Release, that he
fully understands all the provisions of this Release and that he is voluntarily
entering into this Release.

 

Release – Page 2

 

--------------------------------------------------------------------------------



8.         Notices. All notices and other communications hereunder will be in
writing. Any notice or other communication hereunder will be deemed duly given
if it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient at the addresses maintained in
the Company’s records. Notices sent to the Company should be directed as
follows:

Acxiom Corporation

1 Information Way

P.O. Box 8180

Little Rock, Arkansas 72203-0180

Attn: General Counsel

 

 

With a copy to:

J. Allen Overby

Bass, Berry & Sims PLC

315 Deaderick Street, Suite 2700

Nashville, TN 37238

 

Notices sent to Mr. Morgan should be directed as follows:

 

Mr. Charles Morgan

2908 Hood Street

Dallas, TX 75219

 

 

With a copy to:

Gary Rothstein

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178-0060

Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, facsimile, ordinary mail or
electronic mail), but no such notice or other communication will be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any party may change the address to which notices and other
communications hereunder are to be delivered by giving the other Party notice in
the manner set forth herein.

9.         Counterpart Agreements. This Release may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart will be deemed an original for all purposes.

10.       Governing Law. This Agreement will be governed by and construed under
the internal laws of the State of Delaware, without regard to its conflict of
laws principles.

11.       Jurisdiction and Venue. This Agreement will be deemed performable by
all parties in, and venue will exclusively be in the state or federal courts
located in, the State of Delaware. Mr. Morgan and the Company hereby consent to
the personal jurisdiction of these courts and waive any objection that such
venue is objectionable or improper.

12.       No Assignment of Claims. Mr. Morgan represents and warrants that he
has not transferred or assigned to any person or entity any Claim involving the
Company or the Released Parties or any portion thereof or interest therein. The
Company represents and warrants on its own behalf and on

 

Release – Page 3

 

--------------------------------------------------------------------------------



behalf of its corporate affiliates that they have not transferred or assigned to
any person or entity any Claim involving Mr. Morgan or any portion thereof or
interest therein.

13.       Authority. The undersigned officer of the Company represents and
warrants that he has authority to enter into this Release on behalf of the
Company and its affiliates.

14.       Binding Effect of Release. This Release will be binding upon Mr.
Morgan, the Company and their heirs, administrators, representatives, executors,
successors and permitted assigns.

[Signature Page(s) to Follow]

 

Release – Page 4

 

--------------------------------------------------------------------------------



BY SIGNING THIS RELEASE, MR. MORGAN ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS
RELEASE, THAT HE UNDERSTANDS ALL OF ITS TERMS, AND THAT HE IS ENTERING INTO IT
VOLUNTARILY. HE FURTHER ACKNOWLEDGES THAT HE IS AWARE OF HIS RIGHTS TO REVIEW
AND CONSIDER THIS RELEASE FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT,
AND STATES THAT BEFORE SIGNING THIS RELEASE, HE HAS EXERCISED THESE RIGHTS TO
THE FULL EXTENT THAT HE DESIRED. HE ALSO ACKNOWLEDGES THAT HE WILL BE RECEIVING
BENEFITS THAT HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE EXCEPT BY VIRTUE OF
HIS ENTERING INTO THIS RELEASE.

The parties have duly executed this Release as of the Effective Date first
written above.

 

ACXIOM CORPORATION

 

By: /s/ Jerry C. Jones

 

Name:

Jerry C. Jones

 

Title: Business Development / Legal Leader

 

 

 

/s/ Charles Morgan

Charles Morgan

 

Signature Page to Release

 

--------------------------------------------------------------------------------



SCHEDULE A

 

 

 

Grant Date

 

Plan

 

Shares Subject To Grants

 

Exercise Price

Per Share

 

Expiration Date

 

 

 

 

 

 

 

 

 

10/13/1999

 

UK

 

73,024

 

$17.93

 

10/13/2014

08/09/2000

 

1983

 

12,589

 

$23.44

 

08/09/2015

08/09/2000

 

1983

 

40,316

 

$23.44

 

08/09/2015

08/09/2000

 

2005

 

19,898

 

$23.44

 

08/09/2015

08/07/2002

 

1983

 

51,474

 

$20.44

 

08/07/2017

08/07/2002

 

2005

 

53,503

 

$24.53

 

08/07/2017

11/10/1998

 

1983

 

8,577

 

$26.03

 

11/10/2013

11/10/1998

 

1983

 

4,980

 

$39.04

 

11/10/2013

11/10/1998

 

1983

 

5,663

 

$52.05

 

11/10/2013

05/26/1999

 

1983

 

93,592

 

$26.08

 

05/26/2014

05/26/1999

 

1983

 

34,623

 

$32.60

 

05/26/2014

05/26/1999

 

1983

 

37,719

 

$39.12

 

05/26/2014

 

 

 

 

435,958

 

 

 

 

 

 

 

 